IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 256 MAL 2017
                                         :
                  Respondent             : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
JACK CLARK GARNER,                       :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of September, 2017, the Petition for Allowance of Appeal

is DENIED.